Citation Nr: 1453935	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-26 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a May 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the Statement of the Case issued in July 2012, additional evidence was received in May 2014, along with a waiver of Agency of Original Jurisdiction (AOJ) review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to service-connected diabetes mellitus type II (as granted herein), has been raised by the record in an October 2013 claim, but has not been adjudicated by the AOJ.  The Board notes that a May 2014 Rating Decision for an unrelated matter noted in the introduction that the Veteran's claim for entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to service-connected diabetes mellitus type II, would be addressed after resolution of the Veteran's claim for entitlement to service connection for diabetes mellitus type II.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, while stationed at the U-Tapao Royal Thai Air Force Base (RTAFB) the Veteran served near the air base perimeter.  As such, in-service herbicide exposure is conceded on a direct or facts found basis.  

2.  The Veteran has been diagnosed with diabetes mellitus type II, which became manifest to a degree of 10 percent or more after service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2014).  In the case of such a Veteran, service connection for certain diseases, including diabetes mellitus type II, will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q (herein M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id. 

Under the procedures outlined in the M21-1MR, if a Veteran served at certain RTAFBs, including U-Tapao RTAFB, during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.

Analysis

As noted above, for a Veteran who has been exposed to herbicides in-service, if diabetes mellitus type II becomes manifest to a degree of 10 percent or more at any time after service, service connection will be presumed.  Diabetes mellitus is rated under Diagnostic Code 7913 and a 10 percent rating is assigned when the disease is managed by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus type II that is at least managed by restricted diet.  An April 2011 VA treatment note included an impression of diabetes and an April 2011 addendum noted a dietitian consult.  The May 2011 VA dietitian consultation noted that materials provided included "Tips Following the Diabetic Diet."  As the evidence suggests that the Veteran's diabetes mellitus type II is at least treated by a restricted diet, the Board concludes that the Veteran's diabetes mellitus type II has became manifest to a degree of 10 percent or more after service. 

With regard to in-service herbicide exposure, the Veteran contends that he was exposed while stationed at the U-Tapao RTAFB.  See, e.g., October 2013 VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits).  The Veteran's personnel records confirm that he was stationed in Thailand from November 1968 to November 1969.  See AF Form 7 (Airman Military Record).  Additional personnel and service treatment records reference the U-Tapao RTAFB.  While assigned to the U-Tapao RTAFB, the Veteran's duty titles are listed as Environmental Systems Repairman and B-52/KC-135 Mechanical Accessories Mechanic.  Id.  

At the May 2014 Board hearing, the Veteran testified that while stationed at U-Tapao RTAFB, he was "constantly" on the perimeter of the air base.  The Veteran's representative stated that the KC-135 aircraft that the Veteran worked on were "parked on the lower east side of the base where the - where the jungle is on that - on that side of the base."  In addition, the Veteran testified that the repair or work shop that he worked at was also on the perimeter of the base.  The Veteran also testified that the barracks that he slept at and spent up to twelve hours a day at was located against the perimeter fence.  Further, the Veteran testified that traveling on the base was done on a road that was on the perimeter fence line and that he drove this road every day.  The Veteran's representative also referenced photographs in support of the Veteran's claim that were reportedly of the U-Tapao RTAFB from 1967 to 1970, which encompasses when the Veteran was stationed there.  These photographs are of record and contain hand written notations referencing locations on the U-Tapao RTAFB, including the barracks, the repair or work shop and the daily route the Veteran took to get between the two along what appears to be highlighted as the perimeter of the air base.    

While the Veteran's MOS is not obviously consistent with duties at or near the air base perimeter, he has provided competent and credible statements that indicate his daily work duties required him to serve near the base perimeter.  As there is no evidence to contradict the Veteran's statements, and resolving reasonable doubt in the Veteran's favor, the Board concludes that while stationed at the U-Tapao RTAFB the Veteran regularly served near the air base perimeter and as such, in-service herbicide exposure is conceded on a direct or facts found basis.  As the Board has concluded that the Veteran was exposed to herbicides in-service and that he has a diagnosis of diabetes mellitus type II that has become manifest to a degree of 10 percent or more after service, entitlement to service connection is warranted on a presumptive basis and the Veteran's claim is granted.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
  

ORDER

Entitlement to service connection for diabetes mellitus type II is granted.  



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


